     Case 3:20-cr-01582-JLS Document 40 Filed 04/28/21 PageID.72 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8                       (HONORABLE JANIS L. SAMMARTINO)
 9        UNITED STATES OF AMERICA,                      CASE NO. 20CR1582-JLS
10                           Plaintiff,                  ORDER GRANTING MOTION
                                                         TO CONTINUE MOTION
11              v.                                       HEARING/TRIAL SETTING
12        CRISTINA SANCHEZ-LOPEZ,
13                           Defendant.
14
15
16             Pursuant to joint motion, IT IS HEREBY ORDERED that the motion
17      hearing/trial setting in this matter now scheduled for April 30, 2021 be continued
18      until Friday, June 4, 2021 at 1:30 p.m. Defendant shall file an acknowledgement
19      of the new hearing date by May 21, 2021.
20             For the reasons set forth in the joint motion, the Court finds that the ends of
21      justice will be served by granting the requested continuance, and these outweigh
22      the interests of the public and the defendant in a speedy trial. Accordingly, the
23      delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
24      3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
25            IT IS SO ORDERED.
        Dated: April 28, 2021
26
27
28
